Citation Nr: 1739645	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-27 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for large B-cell non-Hodgkin's lymphoma, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served in the United States Air Force from June 1969 to May 1977, including in active duty at the Royal Thai Air Force Base (RTAFB) in Nakhon Phanom, Thailand, from February 1971 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that remand is warranted for additional development, as the RO failed to verify whether the Task Force Alpha Radio facility was located on or near the perimeter fence of the Royal Thai Air Force Base (RTAFB) in Nakhon Phanom, Thailand, in 1971 and 1972.

Here, the Veteran contends that his large B-cell non-Hodgkin's lymphoma is a result of his having been exposed to herbicides when he was serving on active duty at the RTAFB in 1971 to 1972.  More specifically, in statements, the Veteran contends that he became exposed to herbicides, in part, from having to walk daily through herbicide-sprayed areas along the perimeter fence of the RTAFB, in order to get to his work at the Task Force Alpha Radio facility, which he reports was located on or near the perimeter fence of the RTAFB.  See July 2015 VA Form 9.

As an initial matter, the Board notes the confusion at the RO level regarding the Veteran's active duty service dates at the RTAFB.  For example, the June 2015 Statement of the Case and the April 28, 2014 Formal Finding by the RO both incorrectly state that the Veteran was based at the RTAFB from July 1970 to January 1972, when the service records show that the Veteran was serving in active duty at the RTAFB from February 1971 to January 1972.  See e.g., TSGT, SSGT AND SGT Performance Report, p. 57; Officer/Airman Separation Record; Service Treatment Records; November 1970 Air Force Letter of Welcome.  Because the service records show that the Veteran was stationed at the RTAFB from February 1971 to January 1972, the Veteran's claim here should be adjudicated with his service dates at the RTAFB being from February 1971 to January 1972.  

Moreover, information furnished by the Air Force Historical Research Agency show that herbicide was applied on the perimeter fence of the RTAFB in Nakhon Phanom, once, over the months of July and August 1971.  See Air Force Historical Research Agency, Herbicide Use at Thailand's Base Perimeters, p. 101.  Thus, the Board finds no prejudice to the Veteran in using the February 1971 to January 1972 service dates, as, in this case, the Air Force Historical Research Agency information show that herbicide was sprayed at the RTAFB during the Veteran's verified active duty service dates at the RTAFB.  See id.

Next, a review of the Veteran's personnel record confirms that the Veteran was officially a U.S. Air Force Ground Radio Operator working at the Task Force Alpha Radio facility at the RTAFB.  See e.g., TSGT, SSGT AND SGT Performance Report, p. 57; Officer/Airman Separation Record; Service Treatment Records; November 1970 Air Force Letter of Welcome.  However, the Board finds that the RO failed to comply with its duty to assist by failing to verify whether the Task Force Alpha Radio facility, where the Veteran worked, was actually located near or on the perimeter fence of the RTAFB in 1971.  

The Board acknowledges that in support of his statement that his Ground Radio Operator work caused him to walk in "defoliated" (i.e., herbicide-sprayed) areas surrounding the Task Force Alpha Radio facility on a daily basis, the Veteran submitted photographs of the base, with notations indicating the location of the Task Force Alpha Radio facility and the perimeter of the base where he reports he walked on a daily basis.  However, the Board finds that these photographs cannot be used to adjudicate this claim because the photographs were taken in the 1960's, years before the Veteran was stationed at RTAFB.  

In addition, it does not appear that the RO took any action to verify whether the Task Force Alpha Radio facility, where the Veteran worked, was actually located near or on the perimeter fence of the RTAFB in 1971.  See also August 2014 Veteran's lay statement:

I found out last fall I had NH Lymphoma and my doctor (Ret USAF) suggested I contact VA as this type of cancer was well known to have relationship with Agent Orange. . . I also told them that for the majority of my stay at [Nakhon Phanom] I worked for Tasked Force Alfa as you have acknowledged in your letter.  Well somehow they didn't think that was important and you didn't pick up on it but the [Task Force Alfa] compound was so close as one can get to [the] perimeter [of the RTAF] without being on it.  So I suggested to the VSO that we send some aerial photographs to you but they said no no, those are from Wikipedia, to which I said, so let you guys produce you own photos or base schematics to disprove it.  They said I couldn't submit them and you didn't have to provide proof of where my compound was.

Thus, on remand, the RO should make efforts to verify whether the Task Force Alpha Radio facility was located on or near the perimeter of the Royal Thai Air Force Base (RTAFB) in Nakhon Phanom, Thailand, in 1971 to 1972.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take all appropriate steps to verify whether the Task Force Alpha Radio facility was located near or on the perimeter fence of the Royal Thai Air Force Base (RTAFB) in Nakhon Phanom, Thailand, from 1971 to 1972.

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




